EXHIBIT 10.3

TAYLOR MORRISON HOME CORPORATION

2013 OMNIBUS EQUITY AWARD PLAN

FORM OF PERFORMANCE-BASED

RESTRICTED STOCK UNIT AGREEMENT

THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”),
dated as of [Grant Date] (the “Date of Grant”), is made by and between Taylor
Morrison Home Corporation, a Delaware corporation (the “Company”), and
[Participant Name] (“Participant”). Any capitalized terms not otherwise defined
in this Agreement shall have the definitions set forth in the Plan.

WHEREAS, the Company has adopted the Taylor Morrison Home Corporation 2013
Omnibus Equity Award Plan (as amended from time to time, the “Plan”), pursuant
to which Restricted Stock Units may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the performance-based Restricted Stock
Units provided for herein (the “PSUs”) to Participant subject to the terms set
forth herein.

NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1. Grant of Performance-Based Restricted Stock Units.

(a) Grant. The Company hereby grants to Participant an award of a target number
of PSUs equal to [Number of Awards Granted] on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan, including the
vesting and forfeiture provisions set forth in Sections 2 and 4 below and on
Exhibit A hereto. The actual number of PSUs earned and vested under this
Agreement may be higher or lower than the target number granted in this
Section 1(a), depending on the extent of satisfaction of the vesting conditions
referred to in the preceding sentence and other provisions of this Agreement and
the Plan. Each PSU represents the right to receive payment in respect of one
share of Class A Common Stock, par value $0.00001 per share, of the Company (a
“Share”) as of the Settlement Date (as defined below), subject to the terms of
this Agreement and the Plan. The PSUs shall be credited to a separate book-entry
account maintained for the Participant on the books of the Company. The PSUs are
subject to the restrictions described herein.

(b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. The Committee shall
have final authority to interpret and construe the Plan and this Agreement and
to make any and all determinations under them, and its decision shall be binding
and conclusive upon Participant and his or her legal representative in respect
of any questions arising under the Plan or this Agreement. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.



--------------------------------------------------------------------------------

2. Vesting. Except as may otherwise be provided herein, the PSUs shall vest (if
at all) in accordance with the terms set forth on Exhibit A attached hereto for
the period beginning on [Date] and ending on [Date] (the “Performance Period”),
subject to the Participant’s continued Employment with the Company or an
Affiliate through the last day of the Performance Period. As soon as
administratively practicable after the end of the Performance Period, the
Committee shall determine and certify the level attained for the Performance
Goal set forth on Exhibit A (such date, the “Determination Date”); provided,
that in no event shall a Participant (i) vest in PSUs prior to the Determination
Date; provided, further, that in no event shall the PSUs be settled (in
accordance with Section 3 below) prior to the Determination Date.
Notwithstanding the foregoing, the Committee shall have the authority to remove
the restrictions on the PSUs whenever it may determine that, by reason of
changes in applicable laws or other changes in circumstances arising after the
Date of Grant, such action is appropriate.

3. Settlement. The obligation to make payments and distributions with respect to
PSUs shall be satisfied through the issuance of one Share for each vested PSU
(the “settlement”), and the settlement of the PSUs may be subject to such
conditions, restrictions and contingencies as the Committee shall determine. The
PSUs shall be settled as soon as practicable after the Determination Date, but
in no event later than March 15 of the year following the calendar year in which
the PSUs vested (as applicable, the “Settlement Date”). Notwithstanding the
foregoing, the payment dates set forth in this Section 3 have been specified for
the purpose of being exempt from the provisions of Section 409A of the Code.

4. Termination of Employment. If Participant’s Employment with the Company or
any Affiliate, as applicable, terminates for any reason, then the unvested
portion of the PSUs shall be cancelled immediately and Participant shall
immediately forfeit any rights to the PSUs subject to such unvested portion.

5. Dividend Equivalents; No Voting Rights. Each outstanding PSU shall be
credited with dividend equivalents with respect to any extraordinary dividends,
if so determined by the Committee, declared and paid to other shareholders of
the Company in respect of one Share. Dividend equivalents shall not bear
interest. On the Settlement Date, such dividend equivalents, if any, in respect
of each vested PSU shall be settled by delivery to Participant of a number of
Shares equal to the quotient obtained by dividing (i) the aggregate accumulated
value of such dividend equivalents by (ii) the Fair Market Value of a Share on
the applicable vesting date, rounded down to the nearest whole share, less any
applicable withholding taxes. No dividend equivalents shall be accrued for the
benefit of Participant with respect to record dates occurring prior to the Date
of Grant, or with respect to record dates occurring on or after the date, if
any, on which Participant has forfeited the PSUs. Participant shall have no
voting rights with respect to the PSUs or any dividend equivalents.

6. No Rights as Shareholder. Participant shall not be deemed for any purpose to
be the owner of any Shares subject to the PSUs until such Shares, if any, are
delivered to Participant in accordance with Section 3 hereof. The Company shall
not be required to set aside any fund for the payment of the PSUs.

7. Restrictive Covenants. In consideration of the grant of the PSUs, Participant
agrees that Participant will comply with noncompetition, nonsolicitation and
confidentiality restrictions set forth in any restrictive covenant agreement,
employment agreement or similar agreement between Participant and the Company or
any of its Affiliates as in effect on the Date of Grant, or any such agreement
that the Company or any of its Affiliates requires Participant to enter into as
a condition to receipt of the PSUs. In the event that Participant violates any
of the restrictive

 

2



--------------------------------------------------------------------------------

covenants set forth in any such agreement, the PSUs shall be automatically
forfeited effective as of the date on which such violation first occurs, and, in
the event that Participant has previously vested in all or any portion of the
PSUs during the one year period immediately preceding the date on which such
restrictive covenant violation first occurs, Participant shall forfeit any
compensation, gain or other value realized on the settlement of such PSUs, or
the subsequent sale of Shares acquired upon settlement of the such PSUs (if
any), and must promptly repay such amounts to the Company. The foregoing rights
and remedies are in addition to any other rights and remedies that may be
available to the Company and shall not prevent (and Participant shall not assert
that they shall prevent) the Company from bringing one or more actions in any
applicable jurisdiction to recover damages as a result of Participant’s breach
of such restrictive covenants.

8. Compliance with Legal Requirements.

(a) Generally. The granting and settlement of the PSUs, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Committee shall have the right to impose such restrictions
or delay the settlement of the PSUs as it deems necessary or advisable under
applicable income tax laws, federal securities laws, the rules and regulations
of any stock exchange or market upon which the Shares are then listed or traded,
and/or any blue sky or state securities laws applicable to the Shares; provided
that any settlement shall be delayed only until the earliest date on which
settlement would not be so prohibited. Participant agrees to take all steps the
Committee or the Company determines are necessary to comply with all applicable
provisions of federal and state securities law in exercising his or her rights
under this Agreement.

(b) Tax Withholding. All distributions under the Plan are subject to withholding
of all applicable federal, state, local and foreign taxes, and the Committee may
condition the settlement of the PSUs on satisfaction of the applicable
withholding obligations. The Company shall have the power and the right to
deduct or withhold from all amounts payable to Participant in connection with
the PSUs or otherwise, or require Participant to remit to the Company, an amount
sufficient to satisfy the minimum statutory withholding liability required by
law. Further, the Company may permit or require Participant to satisfy, in whole
or in part, such tax obligations by withholding Shares or other property
deliverable to Participant in connection with the settlement of PSUs or from any
compensation or other amounts owing to Participant the amount (in cash, Shares
or other property) of any required tax withholding upon the settlement of the
PSUs.

9. Clawback. In the event of an accounting restatement due to material
noncompliance by the Company with any financial reporting requirement under the
securities laws or as a result of any mistake in calculations or other
administrative error, in each case, which reduces the amount payable in respect
of the PSUs that would have been earned had the financial results been properly
reported (as determined by the Committee) (i) the PSUs will be cancelled and
(ii) Participant will forfeit (A) the Shares (or cash) received or payable on
the settlement of the PSUs and (B) the amount of the proceeds of the sale, gain
or other value realized on the settlement of the PSUs (and Participant may be
required to return or pay such Shares or amount to the Company). Notwithstanding
anything to the contrary contained herein, if Participant, without the consent
of the Company, while employed by or providing services to the Company or any
Affiliate or after termination of such Employment, violates a non-competition,
non-solicitation, non-disparagement or non-disclosure covenant or agreement,
including but not limited to the

 

3



--------------------------------------------------------------------------------

covenants described in Section 7 above, or otherwise has engaged in or engages
in activity that constitutes Cause under the Plan or is in conflict with or
adverse to the interest of the Company or any Affiliate as determined by the
Committee in its sole discretion, then (i) any outstanding, vested or unvested,
earned or unearned portion of the PSUs, may at the Committee’s discretion, be
canceled without payment therefor and (ii) the Committee, in its discretion, may
require Participant or other person to whom any payment has been made or Shares
or other property have been transferred in connection with the settlement of the
PSUs to forfeit and pay over to the Company, on demand, all or any portion of
the compensation, gain or other value (whether or not taxable) realized upon on
the settlement of such PSUs, or the subsequent sale of acquired Shares (if any).
To the extent required by applicable law (including without limitation
Section 304 of the Sarbanes-Oxley Act and Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act) and/or the rules and regulations of
New York Stock Exchange or other securities exchange or inter-dealer quotation
system on which the Shares are listed or quoted, or if so required pursuant to a
written policy adopted by the Company, which may be amended from time to time,
the PSUs (or the Shares acquired upon settlement of the PSUs (if any)) shall be
subject (including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into this Agreement).

10. Miscellaneous.

(a) Transferability. The PSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant other than by will
or by the laws of descent and distribution, pursuant to a qualified domestic
relations order or as otherwise permitted under Section 15(b) of the Plan.

(b) Waiver. Any right of the Company contained in this Agreement may be waived
in writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(c) Section 409A. The PSUs are intended to be exempt from Section 409A of the
Code. Notwithstanding the foregoing or any provision of the Plan or this
Agreement, if any provision of the Plan or this Agreement contravenes
Section 409A of the Code or could cause Participant to incur any tax, interest
or penalties under Section 409A of the Code, the Committee may, in its sole
discretion and without Participant’s consent, modify such provision to
(i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A of the Code. This Section 10(c) does not create an obligation on
the part of the Company to modify the Plan or this Agreement and does not
guarantee that the PSUs will not be subject to interest and penalties under
Section 409A.

(d) Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to Participant, at Participant’s address indicated
by the

 

4



--------------------------------------------------------------------------------

Company’s records, or if to the Company, to the attention of the General Counsel
at the Company’s principal business office.

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(f) No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position with
the Company or its Affiliates or shall interfere with or restrict in any way the
right of the Company or its Affiliates, which are hereby expressly reserved, to
remove, terminate or discharge Participant at any time for any reason
whatsoever.

(g) Beneficiary. Participant may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. Any notice should be made
to the attention of the General Counsel of the Company at the Company’s
principal business office. If no designated beneficiary survives Participant,
Participant’s estate shall be deemed to be Participant’s beneficiary.

(h) Bound by Plan and Acceptance of Agreement. By signing this Agreement,
Participant acknowledges that Participant has received a copy of the Plan and
has had an opportunity to review the Plan and agrees to be bound by all the
terms and provisions of the Plan. By accepting this Agreement, Participant
consents to the electronic delivery of prospectuses, annual reports and other
information required to be delivered by Securities and Exchange Commission rules
(which consent may be revoked in writing by Participant at any time upon three
business days’ notice to the Company, in which case subsequent prospectuses,
annual reports and other information will be delivered in hard copy to
Participant).

(i) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of Participant
and the beneficiaries, executors, administrators, heirs and successors of
Participant.

(j) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 12 of the Plan.

(k) Governing Law; JURY TRIAL WAIVER. To the extent not otherwise governed by
the Code or the laws of the United States, this Agreement shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware
without regard to principles of conflicts of law thereof, or principles of
conflicts of laws of any other jurisdiction which could cause the application of
the laws of any jurisdiction other than the laws of the United States, as
applicable. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL
IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT IS
LITIGATED OR HEARD IN ANY COURT.

 

5



--------------------------------------------------------------------------------

(l) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
set forth below.

 

TAYLOR MORRISON HOME CORPORATION By:  

 

Name:   Sheryl D. Palmer Title:   Chief Executive Officer Date:   [Grant Date]

 

Agreed to and Accepted by:

 

[Participant Name] Date: Acceptance Date                        

[Signature Page to Performance-Based Restricted Stock Unit Award Agreement]



--------------------------------------------------------------------------------

Exhibit A

Except as may otherwise be provided herein, the PSUs shall vest as to the
performance conditions based on the achievement of specified levels of the
Performance Goals for the Performance Period, as set forth herein.

[Insert performance vesting conditions and terms]

Exhibit A to Performance-Based Restricted Stock Unit Agreement